DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-12, in the reply filed on 01/10/2022 is acknowledged.
Claims 13,15,19-20, 22, 23, 25, 29, 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyama et al., (US 2001/0037750).
Miyama et al. teaches a tooth coating composition comprising a mixture of “a component A including a metallic oxide; and a component B of water”, wherein “at least one of the component A and the component B comprises a polycarboxylic acids, a reaction retarder and a coating film-softening agent” (Abstract).
from 5% to 40%” (p. 2, para. [0018]), wherein suitable polycarboxylic acids include “acrylic acid-maleic acid copolymers” (p. 1, para. [0014]).
The reference teaches a specific embodiment, Component A + B, comprising calcium oxide, 25.88% acrylic acid-maleic acid copolymer, carboxyethyl cellulose, water, 8.65% calcium hydrogen phosphate (pharmaceutically acceptable excipient; abrasive), citric acid, aromatic etc. (p. 6, Example 7, para. [0059]).
The prior art it anticipatory insofar as it teaches a composition comprising an acrylic acid-maleic acid copolymer and a pharmaceutically acceptable excipient.

2) Claim(s) 1, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig et al., (US 2016/0324741).
Baig et al. teaches oral care compositions comprising “from about 0.03% to about 10% of a mineral surface active agent selected from . . . copolymers of maleic acid and acrylic acid” (Abstract), as per claim 9.  
Suitable copolymers of maleic acid and acrylic acid can be obtained from the “ACUSOL line” of copolymers from Dow Chemicals. (p. 3, para. [0039]).
The compositions are formulated as dentifrices which means “paste, gel, powder, tablets, or liquid formulations” (p. 2, para. [0023]), as per claim 8.
Excipients include “pyrophosphate salts”, which may be present “from about 0.1% to about 30%” as buffer (p. 4, para. [0050]), as per claims 10-12.
about pH 3.0 to about pH 10” (p. 4, para. [0049]), as per claim 6.
The prior art is anticipatory insofar as it teaches oral care compositions comprising an acrylic acid-maleic acid copolymer.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Miyama et al., which is taught above, differs from claim 9 insofar as it does not teach a range of “from about 0.01 wt% to about 10 wt%” for the AA-MA copolymer.  
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Here a prima facie case of obviousness exists insofar as the claimed range of about 0.01 wt% to about 10 wt% overlaps with the prior art range of 5% to 40% for the AA-MA copolymer.


2) Claims 1, 6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2016/0324741).
Baig et al. teaches oral care compositions comprising “from about 0.03% to about 10% of a mineral surface active agent selected from . . . copolymers of maleic acid and acrylic acid” (Abstract), as per claim 9.  
Suitable copolymers of maleic acid and acrylic acid can be obtained from the “ACUSOL line” of copolymers from Dow Chemicals. (p. 3, para. [0039]).
The compositions are formulated as dentifrices which means “paste, gel, powder, tablets, or liquid formulations” (p. 2, para. [0023]), as per claim 8.
Excipients include “pyrophosphate salts”, which may be present “from about 0.1% to about 30%” as buffer (p. 4, para. [0050]), as per claims 10-12.
about pH 3.0 to about pH 10” (p. 4, para. [0049]), as per claim 6.
It is well settled,  “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the acrylic acid maleic acid copolymer to arrive at the instantly claimed compositions. 


3) Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2016/0324741) as applied to claim 1 above, and further in view of Sagel et al., (US 2015/0118166).
Baig et al., which is taught above, differs from claims 3-5 insofar as it does not teach wherein the AA-MA copolymer has a sodium or potassium salt, a molecular weight ranging from about 30,000 g/mol to about 100,000 g/mol, or a ratio of AA to MA of 1:10 to about 10:1.
Sagel et al. teaches desensitizing oral care compositions (Abstract), comprising “polycaroxylic acids” as “[a]dhesive building polymers” (p. 8, para. [0089]).
According to Sagel et al., “The ACUSOL and the SOKALAN series of polymers include homopolymers of acrylic acid and copolymers of maleic acid and acrylic acid or methacrylic.  Examples are 0:1000 to 1000:0 copolymers of maleic acid with acrylic acid having a molecular weight (M.W.) of about 2,000 to 1,000,000.  These Acusol 497, Acusol 490 from Dow Chemicals (Michigan, USA) and as Sokalan CP 5, Sokalan CP7, Sokalan CP 45, and Sokalan CP 12S form BASF (New Jersey, USA)” (p. 8, para. [0096]).
Acusol polymers have sodium salt neutralization, as per claim 3 (evidenced below in the Technological Background).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the acrylic acid maleic acid copolymers of Baig et al. to have a sodium salt, a molecular weight in the range from about 30,000 g/mol to about 100,000 g/mol, and a ratio of AA to MA of 1:10 to 10:1 since the acrylic acid maleic acid copolymers of Baig et al. can be chosen from the ACUSOL line of copolymers, which comprise the claimed polymer characteristics, as taught by Sagel et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure www.dow.com (ACUSOL 497N).  Dow is pertinent for teaching Acusol AA-MA copolymer 497N having a sodium neutralization and a molecular weight of 70,000 g/mol.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612